In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1942 
DANIEL PROCTOR, 
                                                  Plaintiff‐Appellant, 

                                  v. 

KUL SOOD, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Central District of Illinois. 
             No. 14‐1228 — Sue E. Myerscough, Judge. 
                     ____________________ 

       SUBMITTED JULY 5, 2017 — DECIDED JULY 13, 2017 
                  ____________________ 

   Before POSNER, KANNE, and SYKES, Circuit Judges. 
    PER  CURIAM. Daniel Proctor, an Illinois prisoner who was 
confined for seven years at Hill  Correctional Center,  suffers 
from  chronic  abdominal  pain  and  spasms  in  his  colon.  He 
sued  a  number  of  medical  providers  working  at  Hill  for 
Wexford  Health  Sources—the  contractor  providing 
healthcare  to  Illinois  prisoners—as  well  as  several  correc‐
tions  officials,  claiming  that  they  violated  the  Eighth 
Amendment  by  not  ordering  a  colonoscopy  and  endoscopy 
2                                                      No. 16‐1942 

to diagnose his persistent abdominal pain. The district court 
granted  summary  judgment  for  the  defendants.  We  affirm 
that decision. 
    The pertinent facts are not in dispute, except where not‐
ed, and we recount them in the light most favorable to Proc‐
tor,  as  the  opponent  of  summary  judgment.  See Dewitt  v. 
Corizon,  Inc.,  760  F.3d  654,  655–56  (7th  Cir.  2014).  Proctor—
who  is  now  55—was  confined  at  Hill  from  2007  until  2014, 
and during this time all of his medical care was provided by 
Wexford employees working at the prison. He had been ex‐
periencing  daily  pain  in  his  lower  abdomen  and  occasional 
colon spasms since 1999, when he was confined at a different 
prison.  The  abdominal  discomfort  limited  his  participation 
in daily activities, including running and lifting weights, and 
his  spasms  were  so  sharp  that  they  woke  him  at  night. Ab‐
dominal  and  upper  and  lower  gastrointestinal  X‐rays  taken 
in  2000  had  shown  nothing  remarkable.  The  discomfort  in‐
tensified beginning in 2007, progressively worsening to con‐
stant, mild pain, day and night. The colon spasms also inten‐
sified to the point of flaring for about fifteen minutes  every 
other day and causing excruciating pain.  
    Proctor first sought and began receiving ongoing medical 
care  for  his  abdominal  and  colon  pain  in  2006.  He  initially 
took Metamucil, a fiber supplement, to treat the rectal pres‐
sure  from  his  colon  spasms. After  Proctor  arrived  at  Hill,  a 
nurse practitioner, Pamela Bloomfield, ordered more X‐rays 
and an ultrasound of his abdomen, but the results were un‐
remarkable.  Bloomfield  then  ordered  further  tests  to  deter‐
mine if a bacterial infection might be causing the abdominal 
discomfort. Those tests also returned negative results. Proc‐
tor  started  a  regimen  of  Bentyl,  an  antispasmodic  drug,  to 
No. 16‐1942                                                         3

treat  his  abdominal  pain  and  spasms.  Shortly  thereafter,  in 
2008,  Proctor  made  a  one‐time  visit  to  Dr.  Richard  Shute, 
who diagnosed possible irritable bowel syndrome (common‐
ly called IBS) and a spastic colon. 
    At a routine examination in 2009, Proctor told Amy John, 
a physician assistant, that he was having abdominal tender‐
ness but getting some relief with the Bentyl. John’s physical 
exam  showed  nothing,  but  nevertheless  she  ordered  a  bat‐
tery of blood tests. The results were normal. John examined 
Proctor  again  a  few  months  later  because  he  still  was  com‐
plaining  of  cramping  and  abdomen  pain.  As  before,  she 
found  nothing  noteworthy.  She  advised  Proctor  to  avoid 
dairy  products  that  worsened  his  symptoms,  and  she  or‐
dered a dozen tests for inflammation, thyroid function, pan‐
creatic function, digestive and bacterial infections, parasites, 
and antibodies related to celiac disease. All of these tests re‐
turned normal results. John switched Proctor from Bentyl to 
Levsin,  another  antispasmodic  medication  that  provided 
additional  relief.  When  Proctor  reported  increased  spasms, 
John temporarily raised his Levsin dosage. Proctor last visit‐
ed John in July 2011. 
    Over  time  Proctor  became  increasingly  insistent  that  he 
should  see  a  gastroenterologist  for  a  colonoscopy  and  en‐
doscopy. Proctor complained of intense colon pain to Dr. Kul 
Sood  in  2011.  Dr.  Sood  reviewed  Proctor’s  medical  history 
and  performed  a  physical  exam.  He  concluded  that  Proctor 
could  be  suffering  from  IBS  or  from  diverticulitis  (an  infec‐
tion of small pouches that develop on the intestines), and he 
prescribed a course of antibiotics to treat the  possible infec‐
tion. Dr. Sood also renewed the Levsin prescription. He gave 
the  same probable diagnoses when he  saw Proctor again  in 
4                                                        No. 16‐1942 

late 2012. He ordered another battery of tests, switched Proc‐
tor  back  to  Bentyl  (the  Levsin  had  caused  adverse  side  ef‐
fects), and added an antigas medication. Once again the tests 
results were normal. Dr. Sood advised Proctor to avoid eat‐
ing rice, milk, beans, and gluten if possible. 
     In  May  2013,  Proctor  reported  to  Bloomfield,  the  nurse 
practitioner,  that  he  was  suffering  from  ongoing  abdominal 
pain,  alternating  constipation  and  multiple  bowel  move‐
ments  each  day,  and  excessive  gas.  He  also  told  Bloomfield 
that  he  was  experiencing  bloating  and  cramping,  but  not 
bloody  or  mucousy  diarrhea,  nausea,  or  vomiting.  Bloom‐
field continued the Bentyl, added a prescription medication 
to  treat  cramping  and  muscle  pain,  and  prescribed  a  stool 
softener and a laxative to treat his bowel symptoms. Bloom‐
field  monitored  Proctor’s  condition  during  frequent  visits 
throughout  2013  and  2014.  Proctor  had  kept  a  journal  de‐
scribing his daily abdominal pain, which he consistently rat‐
ed  as  a  1  out  of  10  except  for  periods  of  excruciating  pain 
due to his colon spasms. At one of his visits, Proctor insisted 
that  his  journal  entries  be  added  to  his  medical  file,  but 
Bloomfield  declined.  Like  Dr.  Sood,  previously,  she  recom‐
mended  dietary  changes,  including  eating  fewer  beans  and 
soy  products  and  drinking  more  water.  Dr.  Sood  also  saw 
Proctor  multiple  times  in  2014  and  prescribed  fiber  supple‐
ments to address his irregular bowel movements. But he too 
declined to add Proctor’s journal entries to the medical file. 
   Proctor  filed  numerous  grievances,  complaining  that 
these  Wexford  employees  had  not  eliminated  his  persistent 
pain or even definitely diagnosed its source. He insisted on 
having  more  diagnostic  tests,  including  a  colonoscopy,  and 
said  he  could  not  abide  the  dietary  advice  to  avoid  beans, 
No. 16‐1942                                                           5

soy,  and  milk  because  the  prison’s  meal  plan  would  not  ac‐
commodate him. All of these grievances were denied on the 
recommendation  of  Lois  Lindorff,  a  Department  of  Correc‐
tions  employee  serving  as  the  administrator  of  Hill’s 
healthcare unit, who advised Proctor to research the appro‐
priate diet to manage his symptoms and to address his con‐
cerns with the healthcare providers. Lindorff stated that only 
a doctor could request additional testing. Hill’s warden and 
the  director  of  the  Illinois  Department  of  Corrections  ap‐
proved the denials. 
   Proctor sent a copy of one grievance to Dr. Louis Shicker, 
the medical director for the Department of Corrections, ask‐
ing  for  a  referral  to  an  outside  specialist.  After  reviewing 
Proctor’s  medical  file,  Dr.  Shicker  replied  that  medical  staff 
were monitoring his condition and advised Proctor to make 
better dietary choices at the prison commissary. Proctor also 
sent a copy to Wexford Health Sources, which replied that he 
should follow the grievance procedure at Hill.  
    Proctor filed suit under 42 U.S.C. § 1983 in June 2014. He 
claimed  that  nurse  practitioner  Bloomfield,  physician  assis‐
tant  John,  Dr.  Shute,  Dr.  Sood,  and  Wexford  (the  “Wexford 
defendants”) acted with deliberate indifference by not order‐
ing a colonoscopy or endoscopy and not diagnosing his con‐
dition with certainty. He contended that Wexford had a poli‐
cy of denying referrals to outside specialists in order to save 
costs.  Proctor  also  claimed  deliberate  indifference  by 
healthcare  administrator  Lindorff,  medical  director  Dr. 
Shicker,  the  warden,  and  the  director  of  the  Department  of 
Corrections  (the  state  defendants)  because  they  processed 
his  grievances  yet  never  sent  him  to  an  outside  specialist. 
Proctor  asked  the  district  court  to  recruit  a  lawyer  to  assist 
6                                                       No. 16‐1942 

him. The district court denied that motion without prejudice, 
reasoning  that  Proctor  had  some  litigation  experience  and 
could testify about his symptoms. See Pruitt v. Mote, 503 F.3d 
647, 654–55 (7th Cir. 2007).  
    After that, in October 2014, Proctor was transferred to Big 
Muddy  River  Correctional  Center,  where  he  was  approved 
to receive a colonoscopy and other tests. The colonoscopy, a 
CT  scan  of  his  abdomen  and  pelvic  region,  and  an  ultra‐
sound of his kidney revealed minimal diverticula (the small 
pouches  on  the  intestines),  a  lesion  on  the  left  kidney,  and 
hernias in his groin and nave. Proctor viewed the results as 
abnormal and indicating a condition other than IBS, but his 
physician  at  Big  Muddy  River  concluded  that  the  tests  had 
shown  him  to  have  a  healthy  colon.  The  diverticula  were 
asymptomatic,  the  doctor  opined,  and  clinically  insignifi‐
cant.  Moreover,  the  doctor  added,  the  hernias  were  not  lo‐
cated in the lower abdomen where Proctor was experiencing 
pain,  and  the  kidney  lesion  did  not  show  any  significant 
problem.  
    Following  discovery  all  of  the  defendants  moved  for 
summary judgment. Dr. Shicker pointed out that he had re‐
viewed  the  medical  file  and  concluded  that  Proctor  was  re‐
ceiving appropriate care. Lindorff said she had no authority 
to refer Proctor to an outside specialist. And the warden and 
director disclaimed personal knowledge of Proctor’s medical 
issues  and  insisted  they  had  relied  on  medical  personnel  at 
Hill to make treatment decisions. 
    The four Wexford defendants submitted affidavits insist‐
ing that Proctor had been accurately diagnosed with IBS and 
appropriately treated. Dr. Sood averred that a definitive test 
isn’t available for IBS, which is characterized by gastrointes‐
No. 16‐1942                                                           7

tinal  complaints.  In  fact,  he  said,  diagnostic  tests  might  not 
show  anything  unusual  despite  symptoms  like  abdominal 
pain, disruption of bowel movements, gas, and bloating. The 
cause  of  IBS  is  unknown,  Dr. Sood  explained,  so  the  condi‐
tion  is  treated  symptomatically  with  antispasmodic  drugs 
like Bentyl and Levsin and with other medications to allevi‐
ate diarrhea and constipation. He ruled out alternatives like 
Crohn’s disease and colitis because Proctor had never expe‐
rienced  bloody  or  mucousy  diarrhea,  his  test  results  had 
been  normal,  and,  in  Dr.  Sood’s  opinion,  he  had  not  gotten 
significantly  worse  during  the  previous  fifteen  years.  Dr. 
Shute likewise opined that Proctor’s complaints and history 
were  consistent  with  IBS,  as  did  nurse  practitioner  Bloom‐
field and physician assistant John.  
     Proctor responded to the Wexford defendants with medi‐
cal literature that, in his view, establishes that a colonoscopy 
is essential to diagnose IBS and rule out Crohn’s disease, co‐
litis, and stomach cancer. One of those submissions, an entry 
from the Merck Manual, simply explains that physical exam‐
inations and tests on patients with IBS often produce normal 
results  and,  thus,  other  procedures—including  colonosco‐
pies—“sometimes” are used to rule out other causes. Anoth‐
er  of  Proctor’s  submissions,  from  the  National  Institutes  of 
Health,  recommends,  but  does  not  mandate,  colonoscopies 
and  endoscopies  for  persons  over  40  who  experience  ab‐
dominal pain and colon spasms. Proctor did not address the 
state defendants’ contentions. After submitting his response, 
Proctor  renewed  his  request  for  assistance  in  obtaining 
counsel. 
   The  district  court  again  declined  to  recruit  counsel,  rea‐
soning  that  Proctor  appeared  capable  of  litigating  the  case 
8                                                      No. 16‐1942 

himself because he had described his medical condition ade‐
quately  and  marshaled  relevant  facts  and  case  law  in  sup‐
port of his Eighth Amendment claim. The court then granted 
summary  judgment  for  the  defendants  on  the  ground  that, 
while Proctor’s condition is objectively serious, he lacked ev‐
idence from which a jury could conclude that the defendants 
had  been  deliberately  indifferent  in  declining  to  order  fur‐
ther  diagnostic  testing.  Proctor  had  told  the  healthcare  pro‐
viders  that  various  prescriptions  helped  alleviate  his  symp‐
toms, and in his daily journal entries he had documented on‐
ly mild pain. The court noted that Proctor had not described 
symptoms  consistent  with  Crohn’s  disease  (e.g.,  bloody 
stool)  or  stomach  cancer  (e.g.,  nausea,  vomiting,  and  unin‐
tentional weight loss), thus undermining the contention that 
a  colonoscopy  should  have  been  done  sooner  to  rule  out 
other conditions. The Constitution does not confer a right to 
see  a  specialist  or  undergo  a  colonoscopy,  the  court  said, 
and, in  any event, Proctor had  received  a colonoscopy after 
his transfer to Big Muddy River and the results were normal. 
A reasonable jury could not find that the healthcare provid‐
ers  were  deliberately  indifferent,  the  court  concluded,  and 
thus neither could Wexford be liable under § 1983. As for the 
state defendants, the court added, they were entitled to rely 
on the medical judgment of the healthcare professionals.  
    On appeal Proctor argues that he raised genuine disputes 
of material fact about the severity and diagnosis of his condi‐
tion. The district court erroneously relied on his daily obser‐
vations of mild abdominal pain, he says, because those jour‐
nals were incomplete—he had stopped logging his pain after 
Bloomfield  and  Dr.  Sood  refused  to  include  the  journals  in 
his  medical  record.  The  severity  of  his  pain  warranted  fur‐
ther  tests,  Proctor  says,  and  the  defendants’  choice  to  pro‐
No. 16‐1942                                                          9

vide “less efficacious” treatment amounted  to deliberate  in‐
difference  to  his  pain.  Furthermore,  Proctor  contends,  the 
results of the colonoscopy and CT scan demonstrate that IBS 
may  be  an  incorrect  diagnosis  because  the  tests  show  mini‐
mal  diverticula,  two  hernias,  and  a  kidney  lesion.  He  sug‐
gests a panoply of conditions he might be suffering from. 
    We agree with the district court that a jury could not rea‐
sonably  find  that  the  defendants  were  deliberately  indiffer‐
ent  to  Proctor’s  medical  condition.  See Petties  v.  Carter,  836 
F.3d 722,  727  (7th Cir. 2016) (en banc), cert.  denied,  137 S. Ct. 
1578  (2017).  Proctor’s  abdominal  pain  and  colon  spasms 
were  investigated  thoroughly,  and  that  investigation  sub‐
stantiated only a diagnosis of IBS. Over the course of treating 
him, the medical professionals routinely performed physical 
exams and ordered X‐rays, an ultrasound, bloodwork, stool 
cultures,  and  other  tests,  but  the  results  were  consistently 
normal.  See Duckworth  v.  Ahmad,  532  F.3d  675,  681–82  (7th 
Cir. 2008) (concluding that doctor was not subjectively indif‐
ferent  to  risk  of  cancer  when  inmate  showed  no  evidence 
doctor  thought  cancer  was  possible,  doctor  performed  ad‐
vanced  testing,  and  inmate  had  no  symptoms  indicative  of 
cancer).  The  decision  whether  further  diagnostic  testing—
like a colonoscopy—was necessary is “a classic example of a 
matter for medical judgment.” Estelle v. Gamble, 429 U.S. 97, 
107  (1976);  see  Harper  v.  Santos,  847  F.3d  923,  928  (7th 
Cir. 2017). That the colonoscopy, once administered, showed 
a healthy colon reinforces our conclusion that Proctor’s disa‐
greement with the course of treatment does not give rise to a 
constitutional  claim.  See  Johnson  v.  Doughty,  433  F.3d  1001, 
1013 (7th Cir. 2006); see also McGowan v. Hulick, 612 F.3d 636, 
640  (7th  Cir.  2010)  (explaining  that  treatment  delays  which 
10                                                       No. 16‐1942 

exacerbate  serious  medical  condition  may  constitute  deliber‐
ate indifference). 
    Less  efficacious  treatment—chosen  without  the  exercise 
of professional judgment—can constitute deliberate indiffer‐
ence, see Petties, 836 F.3d at 730, but Proctor failed to present 
evidence that his treatment departed from accepted medical 
judgment, practice, or standards. See Pyles v. Fahim, 771 F.3d 
403,  411  (7th  Cir.  2014);  Holloway  v.  Delaware  Cty.  Sheriff, 
700 F.3d 1063, 1073 (7th Cir. 2012). In fact,  Proctor’s medical 
literature  was  consistent  with  the  doctors’  attestations  that 
IBS is diagnosed by excluding other causes and that test re‐
sults are usually normal. Proctor was treated with antispas‐
modic drugs, antibiotics, a stool softener, fiber, and medica‐
tions  to  relieve  his  cramping,  all  of  which  were  adjusted  in 
response to his complaints. See Greeno v. Daley, 414 F.3d 645, 
654  (7th  Cir.  2005)  (noting  that  refusal  to  alter  course  of 
treatment  despite  worsening  condition  may  establish  delib‐
erate indifference). No reasonable juror could conclude that 
the  defendants’  actions  were  “such  a  substantial  departure 
from accepted professional judgment, practice, or standards, 
as to demonstrate that [they] … did not base the decision[s] 
on  such  a  judgment.”  Burton  v.  Downey,  805  F.3d  776,  785 
(7th  Cir.  2015)  (quoting  Jackson  v.  Kotter,  541  F.3d  688,  697 
(7th Cir. 2008)).  
    As for the state defendants, Proctor argues that they were 
not  entitled  to  summary  judgment  because  they  failed  to 
address his complaints of daily pain. Because no reasonable 
jury  could  find  that  the  Wexford  defendants  violated  Proc‐
tor’s constitutional rights, the state defendants cannot be lia‐
ble  for  relying  on  the  medical  providers’  exercise  of  judg‐
ment.  See  Johnson,  433  F.3d  at  1010  (holding  that  grievance 
No. 16‐1942                                                      11

counselor  did  not  act  with  deliberate  indifference  when  he 
ensured medical staff were monitoring and addressing situa‐
tion and deferred to medical professionals’ opinion); see also 
Hayes v. Snyder, 546 F.3d 516, 527 (7th Cir. 2008). 
    Proctor finally contends that the district court should not 
have  denied  his  requests  for  counsel.  But  Proctor  has  given 
us no reason to conclude that recruited counsel would have 
affected this case’s outcome. See Tidwell v. Hicks, 791 F.3d 704, 
709 (7th Cir. 2015).  
  Accordingly,  the  judgment  of  the  district  court  is 
AFFIRMED.